DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 18 and 19, there is no clear antecedent basis for the “squeezing” of the fruit, as recited at lines 7 and 8 of claim 18 and line 4 of claim 19.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.
	There is disclosed in Lee a citrus juicer comprising: a citrus container 2; a waste vessel 61; a cooling unit 40 coupled with the container and the waste vessel; a citrus transportation system comprising: a conveyance unit 31, a stoppage unit 511, a pushing unit 32, and a citrus fruit rotation mechanism 51; a scanning unit (multiple self-monitoring sensors, para. 0055) 74; a squeezing/pressing mechanism 516, 518 adapted to squeeze the citrus fruit to generate juice; a cutting mechanism 531; a computing system 70, including a processor and memory (inherent), adapted to receive data from the scanning unit; and a self- cleaning system 25 comprising: a water source 26, and a sprinkler 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cohen.
	Lee, as discussed in the rejection above, discloses all of the claimed subject matter except the use of the claimed digger unit.
	There is disclosed in Cohen a digger unit for drilling into a citrus fruit to create juice, comprising: a hollow cylindrical body having a proximal and distal end; at least one opening 104 at the proximal end; a drilling head 102 located at the tip of the proximal end; a grinding/cutting mechanism 106 secured alongside of the cylindrical body; a pump 32 coupled to the digger unit; and a compressing unit 136 associated with the digger unit.
	It would have been obvious to one skilled in the art to substitute the squeezing/pressing mechanism of Lee with the digger and pump arrangement disclosed in Cohen, in order to provide an alternative means of removing juice from a citrus fruit.
	In regards to the instruction provided by the computing system, the control 70 of Lee includes software which allows for execution of instructions for the operation of the various elements of the apparatus. It is .
Allowable Subject Matter
Claims 1-4, 6, 8-10 and 13-16 are allowed.
Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive. 
Applicant states that the Lee reference is silent about features such as the pushing unit and fruit rotation mechanism. It should be noted that both elements were referred to by reference number in the rejection of claims under Lee.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761